Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-12-2021 has been entered.
 				Status of the claims
Claims 1-20 were pending, and some are amended.  Claims 21 and 22 have been removed by constructive election. 
DETAILED ACTION
Election/Restrictions
Newly submitted claims 21 and 22 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are to medical results using the claimed composition or method, which is not examined in this art unit.  
s 21 and 22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chickens Recipe (Chickens R)(date is January 2016, found on page 10 of reference at top) in view of Hand Chain Blocks (Blocks).  
Chickens Recipe discloses a recipe for making a Flock Block which uses a chain to hang the block from (page 2, under “Homemade Flock Block ingredients and Equipment”, page 5).  The mass is set (hardened and the plastic container can be cut away, and the block hung up (page 6.).  Magnesium is a well-known ingredient well distributed in foods and Official notice is taken of this.  The block is seen to be a supplement since it is used to give extra nutrition and calories in the winter (page 1, 3rd paragraph from bottom of page).  The flexible elongated element with link is seen to have been a chain (page 2, para. “A chain (if you intend to hang the block”).  The chain is seen to have protuberances, since it is not in a straight line (picture, page 2) and a flexible element protrudes from the feed block and is fastened to a separate suspending element (page 6).  The bottom picture shows that the block is hanging, which means that it must hang from something like a hook (suspending element).  Claim 1   differs from the reference in the limitation that the chain contains a plurality of links located intermittently along the length.  This chain contains continuous links.  However, since only the means needs to be address in a composition claim, no distinction is seen at this time in a continuous link and intermittent links, since they perform the same function of holding up the feed block.  Therefore, it would have been obvious to make a feed block as disclosed by Chickens R with a means to hang the block as disclosed by Chickens R.  Applicant argues that the prior art teaches away from the claimed invention, in that it should be a homogenous mixture .  However, claim 1 is a composition claim and the method of making it is not given weight.  The fact that the procedures of the reference are different than that of applicant is not a sufficient reason for allowing the product-by-process claims since the patentability of such claims is based upon the product formed and not the method by which it was produced.  See In re Thorpe 227 USPQ 964.  The burden is upon applicant to submit objective evidence to support their position as to the product-by-process claims.  See Ex parte Jungfer 18 USPQ 2D 1796.  
Claim 1 has been amended to require that the feed block is homogenous, which is taken to mean that the ingredients in the feed block are a homogeneous mixture.   Chickens discloses stirring in grains so they are well incorporated and distributed evenly in the fat.  The word “homogeneous” is taken to mean that the mixture is “much the same” and official notice is taken of this.  Certainly, incorporated and evenly distributed in the fat would make a product that “much the same”.  
Claim 1 has also been amended to require that the chain connector is tamper-proof to mammals and is connected to an elongated flexible element.  
However, it is not known in what way the chain is tamper proof.  The specification discloses only that the “manually connectible and disconnectible for convenience, yet tamper-proof to animals”, and then discloses various types of links.  It is seen at this time that the chain link of Chickens is as tamper proof as disclosed in the specification, absent a showing to the contrary.  As to the limitation “ feed block for mammals”, the specification refers continually to animals” (0024, 0025). Also, to “swine and other livestock” can eat the molded material (0008).  Chickens are considered livestock.  In addition, in a composition the intended use is not given weight. The specification does disclose that the feed block can be for cattle, horses, goats or sheep or deer and zoo animals (0025).  Actually, zoo animals could include birds such as chickens.    Therefore, it would have been obvious to make a tamper proof chain for a feed block,  and  a homogenous feed block, since Chickens discloses such as above, and that even if chickens are not considered mammals, the feed block could be used for such.   
	Claim 1  have been amended to require that the chain connector in step “c” is “manually disconnectible”.  Hand Chain Blocks (Blocks) discloses the use of a  chain block which can be used with a hook (page 1, first column under “selecting the Correct Block, paragraphs 1 and two).    If a chain hangs from a hook, it is considered to have been “manually disconnectible”, since a chain is attached to the hook, manually.  Therefore, it would have been obvious to use a hook as disclosed by Blocks in the system of Chickens, since Blocks discloses that hooks are known to use with chains, and attaching a chain to a hook would have made it manually disconnectible.  
	Therefore, there would have been a reasonable expectation of success for the system of the combined references, since Chickens discloses a homogenous feed block as claimed with a chain embedded in the feed block attached to the chain (flexible element, etc), where the chain could be manually disconnected from a hook, as disclosed by Block, since the function of a hook in this case would have been for the chain to attach to the hook, and for the other end of the chain to have been embedded in the feed block.  
Claim 3 requires a biodegradable mold which contains a circular cross section and tapers from one end to the opposite end.  Chicken discloses such a cross section which picture shows it is round, and the top tapers from top to bottom (page 5).  In addition, this structural language is not given weight in a composition claim, i. e.,  a feed block.  
Claim 4 requires a chain, which has been disclosed as above.  
Claim 5 requires that the feed block is edible.  This is disclosed by Chickens as above.  
Claim 11 requires a chain connected to the chain which can be mountable to a post to suspend above ground.  The picture on page 6 of Chickens discloses such, which is a chin suspended from some device (not shown) next to a post.  
Claim 12 requires a feed block of about 10 to 50 pounds.  A gallon plastic jug is disclosed with a third cut off (page 2, picture  and recipe).   The reference discloses a block that looks to be  3 to 5 pounds (Chickens -  on page 6).  It would have been within the skill of the ordinary worker to use particular weights of the feed block, since his depends on doubling or tripling the recipe.  
Claims 2, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chickens Recipe in view of Hand Chain Blocks (Blocks) as applied to claims 1, 3-9, 11, 12 above, and further in view of Dhuyvetter et al. (9,591,869).  
Claim 2 requires that the mold is biodegradable, and claim 10, a mold made of cardboard.     Even though Chicken R. discloses the use of a plastic tubs, plastic is considered biodegradable.  Also, the plastic is removed after the edible block has hardened (chickens R.).   Dhuyvetter et al. discloses a feed block, which can be an edible container or a mold made of edible cardboard.  Official Notice is taken that cardboard disintegrates as does paper when subjected to moisture and one would expect moisture if the feed block was outside.  Therefore, it would have been obvious to use a biodegradable material such as cardboard in the composition of Chicken for its known characteristic of being biodegradable.  
Claim 6 is to a biodegradable and edible mold made of plant based materials.  Dhuyvetter et al. discloses a feed block, which can be an edible container or a mold made of edible cardboard. (also claim 10).    Official Notice is taken that cardboard disintegrates as does paper when subjected to moisture and one would expect moisture if the feed block was outside.  Therefore, it would have been obvious to use a biodegradable material such as cardboard in the composition of Chicken for its known characteristic of being biodegradable.  
Claim 7 requires that the mold is made of recycled paper.  However, as cardboard is made of paper, nothing is seen that it has not been recycled.  
Claim 8 requires that the feed block has inner walls that meet at the corners, and claim 9 requires that the container contains an inner sidewalls of 3-12 sides and the feed block has external sides.  Dhuyvetter et al. discloses a feed block, which can be an edible container or a mold made of edible cardboard (abstract).  The block has multiple sides which meet at corners (drawing 1), and there are more than 3 sides.  Official Notice is taken that cardboard disintegrates as does paper when subjected to moisture and one would expect moisture if the feed block was outside.  

Claim 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chickens R. in view of Hand Chain Blocks (Blocks) as applied to claims 1, 3-5, 11, 12 above,  and over  Dhuyvetter et al.  as to claims 2, 6-10 and further in view of Bachmeier (2003/0104112).
Bachmeier discloses a feed block containing magnesium oxide as in claim 13.  As this is a well-known nutritional ingredient for animals, as disclosed by Bachmeier, it is seen that it would have been within the skill of the ordinary worker to use enough for nutritional needs, especially as no particular animal is claimed, so one could not say what amount would “calm” an animal.  
Claim 14 requires particular ingredients.  Chickens discloses suet grains.  Dhuyvetter et al., discloses a consumption regulated feed block containing molasses corn distillers by- product (distillers grains and vitamins and magnesium oxide (Description para. 45).  The flavored nutritive material can be vitamins and minerals, and the flavor would come from the molasses (Para. 17 under “controlled Feeds”).  Claim 14 differs from the reference in the use of a mold inhibitor.  Bachmeier discloses a feed block composition containing grains, magnesium oxide and calcium oxide and a mold inhibitor (0034, Table 1 or 2).  Therefore, it would have been obvious to make a composition to use in the hanging block of Chickens for its known function of providing feed ingredients.  
Claim 15 requires particular amounts of ingredients in particular amounts.  It would have been within the skill of the ordinary worker to use particular amounts of ingredients, absent anything new or unobvious from a coaction of ingredients.  
Claim 16 is to the method.  Chicken discloses making a mixture of solidifiable moldable mass containing feed supplement ingredients into a container (pages 2, 5, 6). Bachmeier discloses the use of magnesium in feed supplements (0034, Table 1 or 2).  The releasable chain connector has been disclosed as above in claim 1 and is obvious for those reasons.  
  The further limitations as to claim 16 have been disclosed in claim 1 as above.  Therefore, it would have been obvious to make a feed supplement containing a source of magnesium as disclosed by Bachmeier in the process of Chicken.  
The further limitations of claims 17-20 have been disclosed above and are obvious for those reasons.  
	MISCELLANEOUS
In claim 3, 2nd line “andtapers” should be – and tapers - .  
In claim 18, line 2, “elongatedflexible” should be – elongated flexible - .
				ARGUMENTS
Applicant's arguments filed 10-12-21 have been fully considered but they are not persuasive.   Applicants argue that the claims are directed to a feed block for Mammals.  The problems are the same for chickens as for mammals in that the feed block needs to be off the ground, but accessible to the chickens.  In addition, it is seen that the feed block with chain is as tamper proof as claimed, since a chain is disclosed which has links, which protrude, i. e. a chain link.  As these links are not thin like a rope, it is seen that they protrude.  
The new limitations as to the feed block being manually disconnectible have been addressed above.  
Applicants argue that there is no reference in Chickens R that the feed block is for any other animals but chickens.  However, applicants have not pointed to any ingredients in the feed block which would unsuitable for other animals or mammals.  
A newly cited reference has been provided for the chain connector as above.  
Applicants argue that the cited references teach away from the claimed invention because the prior art reference must be considered as a whole because Chickens R. does not teach treating mammals.  However, the reference in claim 1 , “for mammals “ is seen as an intended use in a composition claim.  MPEP 211.02:Effect of Preamble states that during examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural differs, or a manipulative difference between the claimed invention and the prior art.  In this case, no structural difference is seen in the use being for mammals rather than chickens.  The feed block is used in the same way, as a composition to feed mammals.  
Applicants argue that Chickens R teaches optionally suspending its flock block.  However, this does not keep the reference from disclosing the specific steps in putting the chain into the mixture (page 2 under “Homemade Flock Block ingredients and Equipment, and page 3).  The reference teaches specifically the use of a chain to hang the feed block (page 6).  
Applicants argue that since Chickens R teaches hanging the block to keep the rodents and Beagles away means that it can’t be for other mammals since such are not mammals.  However, this is a practical consideration, since it would be a good reason to keep unwanted animals (rodents and dogs) away from the block, just as in a Bird feeder, one wants to keep squirrels away.  
Applicants argue that impermissible hindsight construction has been applied in the office action.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicants reiterate their arguments as to mammals which have been answered as above.  
Applicants argue that Chickens R does not mention other animals except chickens.  However, Bachmeier et al. discloses that feed blocks are animal feed supplements for livestock (0002).   It would have been obvious to hang any feed composition in the block form that  would harden (Bachmeier), since Chickens R discloses hanging a hardened feed block.      
Applicants argue that there is nothing taught in Chickens that would have led a person to the claimed invention, unless it was hindsight.  If one had the reference to Chickens in front of him, one would read that it was known to suspend a feed block by a chain at the very least where the chain was embedded in the feed mixture and the mixture had hardened.    The rest is obvious as sighted above.  
         Applicants argue as to the further references Dhuyvetter and Bachmeier and Chickens R.  The limitations as to Chickens R have been disclosed as above.  
        Applicants argue that that Dhuyvetter or Bachmeier  does not teach suspending the block  or a chain connector as in the amended claims.  However, Dhuyvetter  was used to teach the limitations of the edible container made of cardboard, and Bachmeier to show that a livestock feed supplement was known.     However, the 103 rejection above is an Obviousness type rejection, not an anticipation type rejection, where more than one reference may be used to show that various  aspects of the invention were known.  
	Arguments as to hindsight, and chickens only, and have been discussed as above.   
Applicants argue that Dhuyvetter does not disclose a homogeneous feed block material.  However, Chickens R. was used to show that teaching.  Applicants have not excluded any teaches of Dhuyvetter from the claims. 
	Applicants argue that there are unexpected results.  It is not seen how connecting or disconnecting a chain from its hook results in anything unexpected.  Each part of the apparatus was used for its known functions.  Again as to Dhuyvetter, no limitation is seen to overconsumption.  Certainly, one can substitute one diet for another in a feed block.  
	As to the use of magnesium in the diet Dhuyvetter teaches that it was known.  Nothing is seen in Bachmeier that the use of magnesium would not have calmed an animal.  
	As the claimed limitations have been disclosed in combination, as above, it is seen that there would have been a reasonable expectation that the claimed composition and apparatus could have been used for other animals.  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	HFH 12-6-2021